AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          v.                                          Case Number: 2:18CR00068-1
               AMERICAN BIODIESEL, INC.                               Defendant's Attorney: Per A Ramfjord, Retained

THE DEFENDANT CORPORATION:
     pleaded guilty to Counts 1, 11 and 15 of the Indictment.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant corporation is adjudged guilty of these offenses:
Title & Section                  Nature of Offense                                                       Offense Ended      Count
                                      Conspiracy
18 U.S.C. § 371                                                                                          12/01/2016         1
                                      (CLASS D FELONY)
                                      Tampering with Monitoring Equipment
33 U.S.C. § 1319(c)(4)                                                                                   07/26/2016         11
                                      (CLASS E FELONY)
                                      Unlawful Discharge of Industrial Wastewater
33 U.S.C. § 1319(c)(2)(A)                                                                                12/01/2016         15
                                      (CLASS E FELONY)

        The defendant organization is sentenced as provided in pages 2 through 6 of this judgment.

     The defendant organization has been found not guilty on count(s)      .
     Remaining Counts 2 -10, 12-14, and 16 are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                             Appeal rights waived.

        It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution or fine, the defendant organization must notify the court and United States
attorney of material changes in economic circumstances.
                                                                      7/8/2019
                                                                      Date of Imposition of Judgment




                                                                      Signature of Judicial Officer
                                                                      Kimberly J. Mueller, United States District Judge
                                                                      Name & Title of Judicial Officer
                                                                      7/17/2019
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
DEFENDANT: AMERICAN BIODIESEL, INC.                                                                                               Page 2 of 6
CASE NUMBER: 2:18CR00068-1

                                                            PROBATION
The defendant corporation is hereby sentenced to probation for a term of:
36 months on each of Counts 1, 11, and 15, all to be served concurrently, for a total term of 36 months.

The defendant corporation shall not commit another federal, state or local crime.

      If this judgment imposes a fine or a restitution obligation, it is a condition of probation that the defendant corporation pay in
      accordance with the Schedule of Payments sheet of this judgment.

      The defendant corporation must comply with the standard conditions that have been adopted by this court as well as with any
      additional conditions on the attached pages (if indicated below).




                                        STANDARD CONDITIONS OF SUPERVISION
1.       Within thirty days from the date of this judgment, the defendant corporation shall designate an official of the organization to
         act as the corporation's representative and to be the primary contact with the probation officer;
2.       The defendant corporation shall answer truthfully all inquiries by the probation officer and follow the instructions of the
         probation officer;
3.       The defendant corporation shall notify the probation officer ten days prior to any change in principal business or mailing
         address;
4.       The defendant corporation shall permit a probation officer to visit the corporation at any of its operating business sites;
5.       The defendant corporation shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
         litigation, or administrative proceeding against the corporation;
6.       The defendant corporation shall not dissolve, change its name, or change the name under which it does business unless this
         judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable
         against the defendant's successor or assignees; and
7.       The defendant corporation shall not waste nor without permission of the probation officer, sell, assign, or transfer its assets.
                                                  U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature _____________________________ Date _________________
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
DEFENDANT: AMERICAN BIODIESEL, INC.                                                                                            Page 3 of 6
CASE NUMBER: 2:18CR00068-1

                                           SPECIAL CONDITIONS OF PROBATION
1.       The defendant corporation shall irrevocably consent to allow the United States Environmental Protection Agency, the Port of
         Stockton, the City of Stockton Municipal Utilities Department, and San Joaquin County Environmental Health Department
         and any personnel assisting those agencies, to enter the premises of the defendant's manufacturing plant at 809-C Snedeker
         Avenue, Stockton, California, at any time, 24 hours a day/every day of the year, with or without notice, and inspect,
         photograph, video-record, seize, collect, sample, and test any substances and liquids to ensure defendant's compliance with all
         environmental laws and/or its wastewater discharge permit with the City of Stockton Municipal Utilities.
2.       The defendant corporation shall develop and submit to the court an effective compliance and ethics program consistent with
         USSG § 8B2.1 (Effective Compliance and Ethics Program). American Biodiesel, Inc. shall include in its submission a
         schedule for implementation of the compliance and ethics program within 90 days of sentencing.
AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
DEFENDANT: AMERICAN BIODIESEL, INC.                                                                                                Page 4 of 6
CASE NUMBER: 2:18CR00068-1

                                              CRIMINAL MONETARY PENALTIES

        The defendant corporation must pay these total criminal monetary penalties under the Schedule of Payments Sheet 6.

                                                  Assessment                            Fine                         Restitution
         TOTALS                                   $1,200.00                          $401,000.00                    $256,206.00
      The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

      The court orders the defendant corporation to pay restitution to the victims as outlined in the Restitution Attachment on Sheet
      5B.

      In addition, the court gives notice that this case involves other defendants, or may involve other defendants, who may be held
      jointly and severally liable for payment of all or part of the restitution ordered herein and may order such payment in the
      future. Such future orders do not increase the amount of restitution ordered against the defendant.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

      Restitution amount ordered pursuant to plea agreement $ 256,206.00

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the                fine         restitution

             The interest requirement for the               fine         restitution is modified as follows:


      If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
      through the Bureau of Prisons Inmate Financial Responsibility Program.

      If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
      shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: AMERICAN BIODIESEL, INC.                                                                                  Page 5 of 6
CASE NUMBER: 2:18CR00068-1

                                                     RESTITUTION PAYMENTS
Restitution of $256,206.00, jointly and severally with co-defendant American Biodiesel Inc. (2:18-cr-00068-1), to:
CITY OF STOCKTON                                                     PORT OF STOCKTON
STOCKTON, CA 95206                                                   STOCKTON, CA 95203
$7,259.00                                                            $248,947.00
AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
DEFENDANT: AMERICAN BIODIESEL, INC.                                                                                               Page 6 of 6
CASE NUMBER: 2:18CR00068-1

                                                       SCHEDULE OF PAYMENTS
        Having assessed the defendant corporation's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $               due immediately, balance due
                          Not later than      , or
                          in accordance               C,        D,        E,or           F below; or
B.               Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding payment of criminal monetary penalties, specifically the fine: $135,000 due at the time
                 of sentencing, $133,000 due 7/8/2020, and $133,000 due 7/8/2021 as provided by the parties' plea agreement. (See
                 ECF 93)


The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         The defendant organization shall pay the cost of prosecution.

         The defendant organization shall pay the following court cost(s):

         The defendant organization shall forfeit the defendant's interest in the following property to the United States: The
         Preliminary Order of Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
